DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (WO 2018182038) in view of Kurokawa et al. (WO 2017179666 ).

It is noted that when utilizing WO 2018182038 in the above paragraph, the disclosures of the reference are based on US 20210107269 which is an English language equivalent of the reference. Therefore, the column and line numbers cited with respect to WO 2018182038 are found in US 20210107269.
It is noted that when utilizing WO 2017179666 in the above paragraph, the disclosures of the reference are based on US 20190062511 which is an English language equivalent of the reference. Therefore, the column and line numbers cited with respect to WO 2017/179666 are found in US 20190062511.

  Re claims 1-16, Takahashi has everything required in the claims except that while it does disclose polyamide, it does not have the claimed ratio required in claim 1 or that the polyamide is aliphatic as required in claims 3 and 6.  See [59-80] (phenoxy), [60-61] (polyamide), [51-87] (carbon fiber – claims 5, 10-16), [109-111] (aluminum, steel  – claims 4, 7-9), and [134] (as the resin to metal material and similar conditions are present, and with the combination of Kurokawa as set forth below, the shear strength and thickness properties are inherent as recited in claims 1-2).
Kurokawa et al is also drawn to a fiber-reinforced composite and discloses using 5-60 parts polyamide including polyamide 6, i.e. aliphatic polyamide, in the resin matrix where the motivation for using such polyamide is to increase toughness and improve heat resistance (0109-0111).
Given that Takahashi et al. discloses using phenoxy in an amount of 50 parts or more per 100 parts resin (0065) in the resin matrix and Kurokawa discloses using 5-60 parts polyamide per 100 parts resin in the resin matrix, the ratio of phenoxy to polyamide in Takahashi et al. in view of Kurokawa et al. overlaps that presently claimed. For instance when there is 50 parts phenoxy, the ratio is 50/60 to 50/5 which overlaps the ratio claimed.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected 80/20 to 20/80 from the overlapping portion of the range 50/60 to 50/5 taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
 
Response to Applicant’s Remarks
Applicant’s arguments are acknowledged but are not convincing for the reasons set forth below.
Applicant argues that while paragraph 0073 of Takahashi discloses a combination of phenoxy resin and epoxy resin nothing in Takahashi teaches or suggest the claimed combination of a phenoxy resin and a polyamide resin. Applicant also argues that there are no examples in Takahashi that use the claimed combination.
However, while paragraph 0073 of Takahashi does disclose in one preferred embodiment using a combination of phenoxy resin and epoxy resin, the fact remains that a fair reading of Takahashi as a whole discloses the use of one or more thermoplastic resins including phenoxy resin and polyamide resin [60] and further discloses that thermoplastic resins such as phenoxy resin and polyamide resin are preferably used [61]. While there are no examples that use a combination of phenoxy and polyamide resin, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicant points to data in the specification as providing unexpected results over Takahashi.  
However, the data is not persuasive given that the data is not commensurate in scope with the scope of the present claims. Specifically, the data uses one specific phenoxy resin, three specific polyamide resins, a specific metal member (steel), and a specific fiber reinforcing substrate (carbon fiber), while the present claims are open to any phenoxy resin, any polyamide, any metal member, and any reinforcing fiber substrate. Further, there is no data at the lower limit (20/80) of the claimed phenoxy resin/polyamide resin mass ratio.
Applicant argues that there is no disclosure in Kurokawa of a phenoxy resin and no reasonable expectation of success when combining Kurokawa with Takahashi.
It is agreed that Kurokawa does not disclose phenoxy resin. The combination of phenoxy resin and polyamide resin is already taught by Takahashi. However, Takahashi does not disclose specific polyamide as claimed which is why Kurokawa is used. Note that while Kuokawa does not disclose all the features of the present claimed invention, Kurokawa is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention. 
Given that Takahashi discloses a metal-fiber reinforced material as claimed comprising phenoxy resin and polyamide resin, given that Kurokawa discloses a fiber-reinforced composite comprising specific polyamide as claimed, and given that Kurokawa provides proper motivation for using the claimed polyamide, it is the examiner’s position there is a reasonable expectation of success when combining the references. Further, given that Takahashi in view of Kurokawa disclose metal-fiber reinforced plastic composite as claimed, it is clear that the composite would inherently possess the same properties as claimed.

Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787

/TAMRA L. DICUS/Primary Examiner, Art Unit 1787